Citation Nr: 1542712	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1981 and from November 1990 to April 1991.  The Veteran also served with a reserve component from May 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her January 2009 claim for service connection for chronic fatigue, the Veteran asserts for the first time that her disability is due to the toxins she was exposed to while serving in Saudi Arabia during the Persian Gulf War.  Her DD Forms 214 document her receipt of the Southwest Asia Service Medal as well as reports that she served in support of Operations Desert Shield and Storm.  The criteria to be awarded the Southwest Asia Service Medal is service in one or more of the following areas: Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude, and the land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates; or individuals serving in Egypt, Israel, Turkey, Syria and Jordan (including territorial airspace and waters) directly supporting combat operations between Jan. 17, 1991 and Nov. 30, 1995.  See http://www.afpc.af.mil/library/factsheets/factsheet.asp?id=7808.

The criteria to be found to be a Persian Gulf War set forth in 38 C.F.R. § 3.317 are somewhat narrower than that to be awarded the Southwest Asia Service Medal and only includes service in one or more of the following areas: Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabia Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e)(2) (2015).  The Veteran's receipt, however, of the Southwest Asia Service Medal makes it likely that that s did in fact serve in the Persian Gulf.

Because the Veteran's Southwest Asia Service Medal nor any other information found on her DD Forms 214 or in the few service personnel records already found in the claims file are dispositive as to the Veteran's claim of serving in Saudi Arabia during the Persian Gulf War even though it is likely that she must have flown threw the airspace of one of the above specifically enumerated countries in order to have been awarded the Southwest Asia Service Medal, see 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015), the Board finds that a remand is required to obtain and associate with the claims file the Veteran's complete service personnel records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

In this regard, the AOJ when readjudicating the current appeal must be mindful of 38 C.F.R. § 3.156(c).  Specifically, because it appears that any additional service personnel records added to the claims file since the time of the earlier December 2005 denial of her claim of service connection for chronic fatigue syndrome are "relevant official service department records," when readjudicating the claim the adjudicator must be mindful of the fact that the issue before VA may be an original claim and not a claim to reopen.  

Next, the record shows that the Veteran in July 2007 filed with VA a copy of a decision from the Social Security Administration (SSA) awarding her disability benefits along with at least some of the medical evidence on which this award was based.  However, the record does not show that VA thereafter contacted the SSA and requested all of the medical evidence on which its award was based.  Therefore, a remand is also required to obtain and associated these records with the claims file.  

While the appeal is in remand status, any outstanding VA and private treatment records as well as statements in support of the claim from the Veteran and others with first-hand knowledge of the problems she had with fatigue in and since service should be obtained and associated with the claims file.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Physically or electronically associate with the claims file a complete copy of the Veteran's service personnel records.  In searching for these records that AOJ should contact both the National Personnel Records Center (NPRC) and the Veteran's reserve component.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Physically or electronically associate with the claims file the Veteran's post-April 2014 treatment records from the Saint Louis VA Medical Center.

3.  After obtaining authorizations from the Veteran, associated with the claims file any identified private treatment records.

4.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of her in-service fatigue as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  If "relevant official service department records" are associated with the claims file, obtain a medical opinions as to the origins or etiology of the Veteran's chronic fatigue, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  After a review of the record on appeal the examiner is thereafter asked to provide a current diagnosis for all disorder(s) found to be causing fatigue.  If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

The examiner should specifically reconcile the opinion by the October 2005 VA examiner who diagnosed the Veteran's with chronic fatigue syndrome and found it to be present since November 1990 with that of the December 2010 VA examiner who opined that the criteria for a diagnosis of chronic fatigue syndrome were not met.

In answering all of the above question, the examiner is asked to assume the truth of the Veteran's statements as to her in-service and post-service symptoms unless it can be explained why there is a medical reason to believe that her statements regarding her in-service and post-service symptomatology may be inaccurate.  

The examiner must also acknowledge that there is competent lay evidence corroborating the Veteran's account of having fatigue symptoms since service.

6.  Then readjudicate the appeal in  light of 38 C.F.R. § 3.156(c) given that relevant official service department records may have been added to the claims file since the time of the earlier December 2005 rating decision denied the claim of service connection for chronic fatigue syndrome.  If the benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case that includes citation to all evidence added to the claims file since the April 2014 statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

